Citation Nr: 1136789	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970.  This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In August 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.  In November 2010, the Board denied service connection for hypertension and skin cancer and remanded for additional development the matter of an increased rating for PTSD.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 50 percent, but no more, for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326(a), 4.3, 4.130, Diagnostic Code (Code) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nevertheless, an October 2008 letter and the September 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and March 2010 and May 2011 supplemental SOCs (SSOCs) readjudicated the matter after the Veteran and his representative had the opportunity to respond and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in January 2009 and December 2010 (pursuant to the November 2010 Board remand).  These examinations and the opinions provided therein are adequate for rating purposes as the examiners reviewed the claims file and the examination reports reflect thorough evaluations, with notation of all findings necessary for proper a determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Hence, the RO's actions have substantially complied with the November 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

With an initial rating assigned following a grant of service connection, as here, separate ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that staged ratings are not warranted for the Veteran's PTSD because the symptoms associated with this disability have not varied significantly during the appeal period.

Under 38 C.F.R. § 4.130, Code 9411, a 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situation; and inability to establish and maintain effective relationships.  A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Id.

Historically, the Veteran's appeal arises from a January 2009 rating decision which granted service connection for PTSD and assigned a 30 percent rating, effective May 29, 2008, the date of receipt of his claim for service connection.  The Board has reviewed the Veteran's complete claims file.  Overall, the Board finds that the Veteran's symptomatology most closely approximated the criteria for a 50 percent disability rating for the entire appeal period.

An August 2008 statement from the Vet Center notes that the Veteran first presented with PTSD symptomotolgy in May 2008.  He had chronic symptoms of PTSD related to military trauma such as anxiety and depression, intense flashbacks and intrusive thoughts of his combat experiences in Vietnam, insomnia, nightmares, bad dreams, hypervigilance, and impaired impulse control.  There was significant anhedonia and the Veteran described a life of isolation, avoidance, paranoia, mistrust, suspiciousness, and poor memory and concentration.  He experienced panic attacks a couple of times a week with intese anxiety and had great difficulty in controlling his anger outbursts that often manifest as aggressive and threatening behavior directed toward his family and those around him.  He also had pervasive feelings of helplessness, hopelessness, guilt, and worthlessness.  It was noted that the Veteran has difficulty maintaining effective social relationships and avoids places where there are crowds.  He has few friends, hobbies, or interests and seldom participates in family activities.  He also reported a history of suicidal and homicidal ideation without current plan or intent.  His speech was circumstantial and stereotypical, affect was blunted, and mood was often anxious and depressed.  The Veteran had severe symptoms of hyperarousal, insomnia, irritability, concentration and memory problems, and hypervigilance.  His psychiatric symptoms were diagnosed as generalized anxiety disorder and major depression (recurrent) resulting from PTSD.  The examiner noted that PTSD was a contributing factor for the Veteran not working.  An October 2009 statement as well as clinical records from the Vet Center show that the Veteran continued to present with chronic, persistent, and severe symptoms of PTSD.  

On VA PTSD examination in January 2009, the Veteran reported that his PTSD symptoms had increased since his retirement in 2006 and that he had been thinking more about the Vietnam era.  He reported daily flashbacks and depression when he has the flashbacks, nightmares about three to four times per week, sleeping 4-5 hours per week, hypervigilance increased by sounds (yelled at neighbor playing basketball because he thought it was a mortar attack), anger, anxiety, and occasional panic attacks.  The Veteran reported being married since 1975 and not having much contact with his siblings or going to church because of socialization issues.  On mental status examination, the Veteran was pleasant and calm, behavior was appropriate, speech and language were normal, and thought processes were coherent and logical without circumstantiality, tangentiality, looseness of association, or flight of ideas.  Thought content showed no delusions, audiovisual hallucinations, or active suicidal or homicidal thoughts.  He was oriented to day, date, month, year, place, person, and situation.  He had some difficuly with concentration and appeared to be of low average intellectual functioning but otherwise showed fairly intact memory, insight, and judgment.  The diagnosis was PTSD and a GAF score of 55 was assigned.  The examiner opined that the Veteran's PTSD signs and symptoms result in deficiency in most areas including work.  The examiner further noted that the Veteran had intact insight and judgment but his symptoms negatively affect him economically and socially to a moderate degree.  

A December 2010 VA PTSD examination report shows that the Veteran reported that his symptoms had recently increased because of the "2 Koreas fighting" and he was having nightmares everynight.  He recalled getting aggressive with a "neighborhood kid" and getting him on the ground because the kid ran over the Veteran's dog.  He reported getting along well with his family (he might get irritable at times).  Mental status examination was essentially the same as in January 2009; however, he reported auditory hallucinations of noises and sounds when there is nobody there, visual hallucinations about a neighbor who died, as well as suicidal and homicidal thoughts depending on his mood.  He continued to have cognition problems.  The diagnosis was PTSD and a GAF score of 50 was assigned.  The examiner opined that the Veteran continues to suffer from PTSD symptoms which recently increased because of the recent Korean conflict and his dog getting run over by a neighbor.  The examiner further noted that the Veteran had associated secondary depression and anxiety issues as well as alcohol abuse relating to PTSD symptoms.  

VA treatment records show the Veteran has continued to receive treatment for PTSD.  These records show he reported no suicidal or homicidal thoughts in September 2008 when he was "doing ok" and November 2008 when he was "getting by," he thought he saw his dead neighbor in November 2008, in February 2009 his wife reported that he could be "hateful" at times and he reported fleeting passive suicidal ideation, he felt homicidal toward a man who stole from him and he went after the man with a pistol in May 2009 (the police convinced him to let them handle the problem), his mood was anxious and depressed and he had fleeting passive suicidal ideation in September 2009, he complained of memory problems in November 2009, and he felt homicidal toward a man who "made [him] out to be a liar" in February 2010.  In February 2010, the Veteran also reported that the medications were working well and he was "doing pretty good."  However, in August 2010, the examiner noted that the Veteran continued to experience severe PTSD symptoms daily, which have worsened, and that he prefers solitude and isolates.  Although these records suggest some fluctuation in the severity of the Veteran's PTSD symptoms, they also show that his symptoms (flashbacks, isolation, anger, intrusive thoughts, emotional detachment/withdrawal, hypervigilance, and impaired sleep) have continued and his GAF scores have remained at 50 throughout the appeal period.  

During his August 2010 hearing as well as in written communications, the Veteran and his wife have reported that he stays to himself, has difficulty concentrating, and is easily angered.  

On longitudinal review of the record, the Board finds that (for the entire appeal period) the disability picture presented by the Veteran's PTSD is one consistent with the level of impairment associated with the criteria for a 50 percent rating, i.e., that the PTSD is productive of occupational and social impairment with reduced reliability and productivity.  For example, treatment records from early in the appeal period note poor memory and concentration, panic attacks a couple of times a week, circumstantial and stereotypical speech, blunted affect, anger outbursts in public (reflecting both impaired judgment and mood disturbances), and evidence of difficulty establishing effective social relationships (such as estrangement from his siblings).  Accordingly, the Board finds that the Veteran's PTSD warrants a 50 percent rating for the entire appeal period.

However, the record does not show that at any time during the appeal period the Veteran's PTSD was manifested by symptoms warranting an even higher (70 percent) rating.  While he has self-reported occasional suicidal and homicidal ideation, he has denied intent to harm himself or others (although he went after someone (a thief) with a pistol, he let the police handle the situation).  He has not displayed obsessional rituals or illogical, obscured or irrelevant speech.  He has not exhibited near continuous panic.  While he has been described as depressed, his depression has not been described as being of such gravity as to affect his ability to function independently, appropriately, and effectively.  While he has reported outbursts of anger toward others, with the exception of the single and isolated incident when he had the neighborhood kid who ran over his dog on the ground, such outbursts of anger have not progressed to the level of violence.  He has not shown any spatial disorientation or neglect of personal hygiene/appearance.  He copes with stressful situations by avoidance and, while he apparently has some difficulty maintaining effective relationships, he has been married since 1975 and has not displayed an inability to maintain such a relationship.  Although the January 2009 VA examiner opined that the Veteran's PTSD signs and symptoms result in deficiency in most areas including work (the requirement for a 70 percent rating), the Veteran's symptoms and mental status examination findings noted on the January 2009 examination report are inconsistent with this opinion and more accurately reflect the criteria for a 50 percent rating.  In short, the record does not show that the Veteran's PTSD is manifested by symptoms associated with/of a gravity consistent with a 70 percent rating.

The Board is aware that the Veteran has consistently been assigned GAF scores of 50 in VA treatment records and on the December 2010 VA examination report (the January 2009 VA PTSD examination report assigned GAF score of 55).  A score of 50 signifies serious symptoms or serious impairment in social or occupational functioning, while a score of 55 signifies moderate symptoms or moderate impairment in social or occupational functioning.  These scores, as well as the complaints and symptoms noted during VA and Vet Center treatment sessions and on VA examinations during the appeal period do not show that the Veteran's disability picture exceeded the criteria for a 50 percent rating.

The Board finds that the record does not reflect any distinct period of time during the appeal period when the criteria for the next higher schedular rating (70 percent) were met.  In addition, a total (100 percent) rating is not available as there has been no evidence of total occupational and social impairment.

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD is exceptional or that schedular criteria are inadequate (as was noted, the symptoms and impairment shown are fully encompassed by the schedular criteria).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the record shows that the Veteran worked in the coal mines (see December 2010 VA examination report) and retired in 2006.  He has not indicated, nor does the record suggest, that he is unemployed as a result of his service-connected disabilities.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial evaluation of 50 percent for service-connected PTSD is granted, subject to laws and regulations governing payment of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


